                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


RIGOBERTO RUIZ,

                        Plaintiff,
         v.
                                                    Case No. 2:21-cv-00387-SCD
CONAGRA FOODS PACKAGED FOODS,
LLC

                        Defendant.


                CONAGRA FOODS PACKAGED FOODS, LLC’S NOTICE OF
               MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS


         PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 12(c), Defendant, ConAgra

Foods Packaged Foods, LLC (“ConAgra”), by and through its undersigned counsel, hereby moves

the Court for judgment on the pleadings and for an order dismissing Plaintiff’s Amended

Complaint for failure to state a claim. ConAgra supports its Motion with the accompanying

Memorandum of Law in Support of Defendant’s Motion to for Judgment on the Pleadings.




HB: 4823-0413-1317.1
              Case 2:21-cv-00387-SCD Filed 08/11/21 Page 1 of 2 Document 16
         Dated this 11th day of August, 2021.


                                                s/ Patrick M. Harvey
                                                Patrick M. Harvey
                                                State Bar No. 1059695
                                                Emily L. Stedman
                                                State Bar No. 1095313
                                                Attorneys for Defendant, ConAgra Foods
                                                Packaged Foods, LLC
                                                HUSCH BLACKWELL LLP
                                                511 North Broadway, Suite 1100
                                                Milwaukee, Wisconsin 53202
                                                Telephone: 414.273.2100
                                                Fax: 414.223.5000
                                                Email: patrick.harvey@huschblackwell.com
                                                        emily.stedman@huschblackwell.com




HB: 4823-0413-1317.1
            Case 2:21-cv-00387-SCD Filed 08/11/21 Page 2 of 2 Document 16
